TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 30, 2014



                                       NO. 03-13-00625-CV


    Dr. Kyle Janek, Executive Commissioner of Texas Health and Human Services
  Commission; and Doug Wilson, Inspector General for the Office of Inspector General,
                                    Appellants

                                                  v.

                           Harlingen Family Dentistry, P.C., Appellee




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on October 2, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.